Per Curiam.

“ The New York City Housing Authority is exempt from the State Residential Rent Law (L. 1946, eh. 274, as amd.). When the landlord Authority terminated the lease in accordance with the authority vested in it by the laws of this State, the trial court had no authority to refuse to issue the final order in favor of the landlord ” (New York City Housing Auth. v. Russ, 1 Misc 2d 170).
The final order should be reversed and final order directed in favor of landlord, without costs.
Concur — ■ Steuer, J. P., Hofstadter and Aurelio, JJ.
Final order reversed, etc.